—In a dental malpractice action, the plaintiff appeals from an order of the Supreme Court, Kings County (Friedman, J.), dated July 6, 1998, which granted that branch of the defendant’s motion which was for partial summary judgment dismissing all claims based on acts of negligence occurring prior to June 22, 1993.
*440Ordered that the order is affirmed, with costs.
During the period in question, the defendant neither diagnosed the plaintiff as suffering from periodontal disease nor undertook to treat her for that alleged condition. As a result, the Supreme Court properly determined that the continuous treatment doctrine did not toll the Statute of Limitations applicable to the plaintiffs dental malpractice claim, which was based on that alleged condition (see, Pietromonaco v Schwartzman, 259 AD2d 474; Chesrow v Galiani, 234 AD2d 9; Johansen v Ozer, 223 AD2d 412; Iazzetta v Vicenzi, 200 AD2d 209). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.